


110 HRES 466 IH: Honoring and recognizing the achievements

U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 466
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2007
			Mr. Meeks of New York
			 (for himself, Mr. Towns,
			 Mrs. Jones of Ohio,
			 Mr. Payne,
			 Ms. Clarke,
			 Mr. Cummings,
			 Mr. Davis of Alabama,
			 Ms. Moore of Wisconsin,
			 Mr. Ellison,
			 Mr. Clay, Mr. Lewis of Georgia,
			 Mr. Johnson of Georgia,
			 Ms. Carson,
			 Mr. Al Green of Texas,
			 Mr. Cleaver,
			 Mr. Watt, Mr. Scott of Georgia,
			 Ms. Lee, Mr. Rush, Mr.
			 Wynn, Ms. Waters,
			 Mr. Scott of Virginia,
			 Mr. Butterfield,
			 Mr. Bishop of Georgia,
			 Mrs. Christensen,
			 Mr. Davis of Illinois,
			 Ms. Watson, and
			 Mr. Jefferson) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring and recognizing the achievements
		  of Barbara Hillary, the first African-American woman on record to reach the
		  North Pole.
	
	
		Whereas Barbara Hillary, a retired nurse and community
			 activist, has always had an adventurous spirit;
		Whereas after learning that no African-American woman had
			 ever reached the North Pole, Barbara Hillary hired a personal trainer, enrolled
			 in cross-country skiing lessons, and raised money for the trek;
		Whereas, on April 23, 2007, at 75 years
			 old, Barbara Hillary, accompanied by 2 trained guides, became the first woman
			 on record to reach the North Pole;
		Whereas, although not recognized for decades after
			 accomplishing this feat in 1909, Matthew Henson was the first Black man to
			 reach the North Pole;
		Whereas Matthew Henson is a hero and an
			 inspiration to Barbara Hillary;
		Whereas, although such record-keeping is not perfect,
			 there is no known record of a Black woman reaching the North Pole before
			 Barbara Hillary; and
		Whereas, through her experience, Barbara Hillary has been
			 inspired to become a global warming activist, and she plans to lecture groups
			 on the effects of global warming that she personally witnessed and advise
			 groups on what they can do to help: Now, therefore, be it
		
	
		That the House of Representatives honors
			 and recognizes the achievements of Barbara Hillary.
		
